DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 11/11/2021 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “a port at least partially disposed in the sump” in line 5.  Nowhere in the original specification does it provide a basis for this limitation.  At best, paragraph [0016] in the original specification recites that “the first side wall 160 may have a port 168 defined therethrough to fluidly 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 recites the limitation "the first wall" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether the “first wall” refers to the “side wall” or “bottom wall” as previously recited in line 7, or if it refers to an entirely different wall.  As such, the recitation renders the claim as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1602861 A (“EP ‘861”).
Regarding claim 1:
A vehicle transmission (1A), comprising: 
a housing (40) comprising a bulkhead (sloped wall attached to sidewall 43 in FIG. 18), 

a plurality of transmission gears (12) disposed in the housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,736,819 A (“US ‘819”) in view of EP ‘861.
US ‘819 discloses:
Regarding claim 1:
A vehicle transmission (col. 1, ll. 5-6, “slash lubrication system for motor vehicle transmissions”), comprising: 
a housing (10) comprising a bulkhead (col. 4, ll. 30, “closed cavity 15 arranged laterally of the case 10,” the portion of the housing that defines the cavity 15 as seen in FIG. 1 being the bulkhead), 

a plurality of transmission gears (12) disposed in the housing.
Although US ‘819 teaches the opening 19 defined at the lowermost portion of the bulkhead 19 (i.e. positioned adjacent the bottom wall of the housing), it does not expressly disclose the opening being positioned “within” the bulkhead.
EP ‘861 teaches an opening (44 in FIG. 16-18) being positioned “within” a bulkhead (43; ¶ [0260], “partition wall 43 has an orifice 44”) as a known configuration for returning oil from a reservoir (12) into a sump (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify US ‘819 such that the opening is positioned “within” the bulkhead, as taught by EP ‘861, at least as a matter of design choice because it is a known configuration for returning oil from a reservoir (12) into a sump.  It has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the opening being formed “within” the bulkhead is significant.  In fact, paragraph [0017] in the instant specification 
US ‘819 further teaches the following:
Regarding claim 2:
The vehicle transmission of claim 1, wherein the opening is sized and positioned within the bulkhead to transfer a fluid from the sump to the reservoir (FIG. 1 illustrates opening 19 communicating oil between portions 13 and 17; see col. 4, ll. 61-65; col. 5, ll. 1-4).
Regarding claim 3:
The vehicle transmission of claim 2, wherein the fluid is oil (col. 4, ll. 24-29, “oil”).
Regarding claim 4:
The vehicle transmission of claim 1, wherein the plurality of transmission gears is disposed in the sump of the housing (see gears 12 disposed in the area corresponding to sump 13 in FIG. 1).
Regarding claim 6:
The vehicle transmission of claim 1, wherein the sump comprising an air pressure, the reservoir comprising an air pressure, the sump air pressure being greater than the reservoir air pressure (air pressure differential between the sump area 13 and reservoir area 17 is indicated by the aspect that the oil is maintained at different height levels, e.g. see level 18 being higher than level 14 in FIG. 1; see col. 4, ll. 61 – col. 5, ll. 6, “Due to the expansion of the expansion body 16, the oil supply 17 is pressed back through the passage 19 into the area of the oil sump 13, which means that the filling level 21 drops and the filling level 20 of the oil sump 13 rises. . . . It goes without saying that the invention is not limited to arrangements where the oil is drawn and pressed from the oil sump into the cavity and vice versa. . . .”).
Regarding claims 7 and 8, US ‘819 does not expressly disclose the sump air pressure being less than 5 psi or less than 2 psi. 
“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, US ‘819 teaches the general conditions in the claim to the extent that it teaches an air pressure difference between the sump area and the reservoir area as indicated by the difference in fluid levels therebetween (see 17, 18, 20, and 21 in FIG. 1).  That is, the desired fluid levels in the sump area as illustrated in FIG.1-2 is produced by a change in air pressure that is produced via the expansion and contraction of body 16.  See column 4, lines 30-68.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sump air pressure being less than 5 psi or less than 2 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art (col. 4, ll. 30-68), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.


The vehicle transmission of claim 1, further comprising a port (9) fluidly coupling the reservoir to a main sump of the vehicle (FIG. 1 illustrates opening 19 communicating oil between portions 13 and 17; see col. 4, ll. 61-65; col. 5, ll. 1-4).
Regarding claim 10:
The vehicle transmission of claim 1, further comprising a fluid (col. 4, ll. 24-29, “oil”; see oil level at 20 in FIG. 2) disposed at a bottom of the housing (e.g. at 20 in FIG. 2) at a fluid level no higher than a top of the bulkhead opening (FIG. 2 illustrates the fluid level 20 as being lower than the top of the cavity 15), a lower portion of one of the plurality of transmission nears contacts the fluid (col. 3, ll. 61-68, “gears 12 are immersed at least partly in the oil sump 13”).
Regarding claim 11:
The vehicle transmission of claim 10, the lower portion of one of the plurality of transmission gears further comprises gear teeth (col. 6, ll. 6, “tooth base” indicating that the term “gear” is used in the reference is used to refer to gears that have radially extending gear teeth at the radially outermost parts thereof much like the gear profile illustrated in FIG. 5a, 5b), the gear teeth configured to contact the fluid (col. 4, ll. 65-68).
 Regarding claim 12:
A vehicle transmission (col. 1, ll. 5-6, “slash lubrication system for motor vehicle transmissions”), comprising: 
a housing (10) comprising a bulkhead (col. 4, ll. 30, “closed cavity 15 arranged laterally of the case 10,” the portion of the housing that defines the cavity 15 as seen in FIG. 1 being the bulkhead), the bulkhead connected to a bottom wall (FIG. 16-18 in EP ‘861 depict the bulkhead 43 having a portion beneath the opening 44 that is connected to a bottom wall) and a side wall (FIG. 1 depicts an upper wall of the bulkhead located above cavity 15 that is connected to a rightward side wall of the housing) to define an internal reservoir (15), the bulkhead dividing the housing into an internal sump (13; FIG. 1) and the internal reservoir (17; FIG. 1), the bulkhead comprising an opening (19) configured to fluidly couple 
US ‘819 does not expressly disclose the opening positioned within an upwardly sloping portion of the bulkhead.
EP ‘861 teaches an opening (44; FIG. 18) positioned an upwardly sloping portion (FIG. 18 depicts opening 44 disposed along a sloped/angled portion of bulkhead 43) of the bulkhead as a known configuration for the bulkhead.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify US ‘819 such that t the opening positioned within an upwardly sloping portion of the bulkhead, as taught by EP ‘861, at least as a matter of design choice because it is a known configuration for the bulkhead.  It has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the opening being positioned within an upwardly sloping portion of the bulkhead.  In fact, paragraph [0017] in the instant specification recites that “the bulkhead 148 may upwardly slope from the bottom wall 156 of the housing 134 towards the first side wall 160” (emphasis) and that “the opening 170 may be positioned within the upwardly sloping portion” (emphasis) thereby indicating that such characteristics are optional and thus not significant.  As such, this limitation does not amount to a patentable difference.

EP ‘861 teaches that its transmission is used in an agricultural vehicle (Applicant “YANMAR AGRICULTURAL EQUIPMENT Co., Ltd”) as a conventional application (Applicant’s namesake refers to “agricultural equipment” and the “BACKGROUND ART” refers to “conventional transmission”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify US ‘819 such that the transmission is used in an agricultural vehicle, as taught by EP ‘861, as a conventional application.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both US ‘819 and EP ‘861 are drawn to analogous/similar structures i.e. lubrication systems for vehicle transmissions, and would therefore recognize that modifying US ‘819 in view of the known technique (i.e. agricultural applications) taught in EP ‘861 as described supra would, with reasonable predictability, result in US ‘819’s vehicle being used for agricultural applications.	
US ‘861 as modified above further teaches the following:
Regarding claim 14:
The vehicle transmission of claim 12, wherein the fluid is oil (col. 4, ll. 24-29, “oil”), the sump comprising an oil level (14; FIG. 1), the reservoir comprising an oil level (18; FIG. 1), the reservoir oil level is greater than the sump oil level (see level 18 being higher than level 14).
Regarding claim 15:
The vehicle transmission of claim 12, further comprising a port (19) fluidly coupling the reservoir to a main sump of the vehicle (FIG. 1 illustrates opening 19 communicating oil between portions 13 and 17; see col. 4, ll. 61-65; col. 5, ll. 1-4).



The vehicle transmission of claim 12, wherein the plurality of transmission gears (12) is disposed in the sump of the housing (FIG. 1 illustrates the gears 12 disposed in the area corresponding to the sump 13).
Regarding claim 19:
The vehicle transmission of claim 12, wherein the housing comprising a pressure differential defined by a sump air pressure and a reservoir air pressure, the sump air pressure being greater than the reservoir air pressure (air pressure differential between the sump area 13 and reservoir area 17 is indicated by the aspect that the oil is maintained at different height levels, e.g. see level 18 being higher than level 14 in FIG. 1), the pressure differential configured to transfer fluid from the sump through the opening and to the reservoir (see col. 4, ll. 61 – col. 5, ll. 6, “Due to the expansion of the expansion body 16, the oil supply 17 is pressed back through the passage 19 into the area of the oil sump 13, which means that the filling level 21 drops and the filling level 20 of the oil sump 13 rises. . . . It goes without saying that the invention is not limited to arrangements where the oil is drawn and pressed from the oil sump into the cavity and vice versa. . . .”).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘861 in view of U.S. P.G. Publication No. 2018/0045295 A1 (“US ‘295”).
Regarding claim 5, EP ‘861 teaches all the limitations of claim 1, above, and further including the sump comprising a fluid level (OL(1) in FIG. 18), the reservoir comprising a fluid level (OL(2) in FIG. 18), the reservoir fluid level is greater than the sump fluid level (FIG. 18 illustrates level  OL(2) as being higher than level (OL(1); col. 41-48); the vehicle transmission further comprising:
a port (44) at least partially disposed in the sump (see port 44 communicating between the sump 11 and reservoir 12 in FIG. 18);
wherein, the bulkhead connected to a bottom wall (lowest wall near reference number 10 in FIG. 18), and a side wall (43; FIG. 18) to define the reservoir (12), the bulkhead upwardly sloping from the bottom wall towards the first wall (FIG. 18 illustrates a sloped surface connected to the sidewall 43 that 
However, EP ‘861 does not expressly disclose a suction line fluidly coupling the reservoir.
US ‘295 teaches a suction line (FIG. 5 illustrates a port 56 disposed in the reservoir 52 that is connected to a line leading to pump P2 and “oil cooler 70”) fluidly coupling a reservoir (52) to enable cooling of the lubricating oil so that the oil can further cool other componentry (¶[0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify EP ‘861 to include a suction line fluidly coupling the reservoir, as taught by US ‘295, to enable cooling of the lubricating oil so that the oil can further cool other componentry.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘819 in view of EP ‘861, as applied to claim 12 above, and further in view of US ‘295.
US ‘819 teaches the vehicle transmission of claim 12 but does not expressly disclose a suction line fluidly coupling the reservoir to a vehicle component outside the transmission housing, the vehicle component outside the transmission housing is one of a cooling system, filtration system and lubrication mechanism to axles.
US ‘295 teaches a suction line (FIG. 5 illustrates a port 56 disposed in the reservoir 52 that is connected to a line leading to pump P2 and “oil cooler 70”) fluidly coupling a reservoir (52) to a vehicle component (70) outside the transmission housing (FIG. 5 illustrates the oil cooler 70 as being located away from the housing 46), the vehicle component outside the transmission housing is a cooling system (¶ [0043], “oil cooler 70”) to cool the lubricating oil so that the oil can further cool other componentry (¶[0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US ‘819 to include a suction line fluidly coupling the reservoir to a .
Allowable Subject Matter
Claim 20 is allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656